Citation Nr: 9910244	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-06 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had certified active service from March 1980 to 
June 1986 with additional periods of active duty for training 
and/or inactive duty for training.  This matter came before 
the Board of Veterans' Appeals (hereinafter "the Board") on 
appeal from a December 1996 rating decision of the North 
Little Rock, Arkansas Regional Office (hereinafter "the 
RO") which increased the disability evaluation assigned for 
the veteran's service-connected hypertension from 10 percent 
to 20 percent.  The veteran has been represented throughout 
this appeal by the Disabled American Veterans.  


REMAND

The veteran asserts on appeal that he is entitled to an 
increased disability evaluation for his service-connected 
hypertension.  In reviewing the record, the Board notes that 
the veteran was last afforded a Department of Veterans 
Affairs (hereinafter "VA") cardiovascular examination in 
August 1996.  At that time, the veteran reported that he had 
been on a low salt diet.  It was noted that he was taking 
Amlodipine Besylate for his blood pressure.  The veteran 
complained of fatigue, headaches and a decreased libido since 
taking blood pressure medication.  The examiner noted that 
the veteran's heart had a regular cardiac rhythm without 
murmur, cardiomegaly, rub or thrill.  The blood pressure 
readings were 154/97, sitting, 149/77, lying and 168/96, 
standing.  The examiner indicated a diagnosis of essential 
vascular hypertension.  

The Board observes that the veteran continued to receive both 
private and VA treatment for his hypertension subsequent to 
the August 1996 VA cardiovascular examination.  Private 
treatment records dated from October 1996 to November 1996 
indicated multiple elevated blood pressure readings including 
160/122, 140/110, 132/100, 140/100, and 170/122.  A December 
1996 VA treatment entry related a blood pressure reading of 
155/113 and a March 1997 entry noted a blood pressure reading 
of 156/93.  In a June 1997 statement, Wajih Istanbouli, M.D., 
reported that the veteran had a history of uncontrolled 
hypertension.  It was noted that the veteran's blood pressure 
was last checked on June 26, 1997 with readings of 188/116 in 
the right arm and 176/110 in the left arm.  Dr. Istanbouli 
reported that the veteran was on three classes of 
antihypertensive medications.  

The Board observes that the veteran was apparently scheduled 
for a VA cardiovascular examination in December 1997.  There 
is a notation in the record that the veteran failed to report 
for the examination.  The Board observes that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination, if the examination was scheduled in conjunction 
with any other original claim, a reopened claim for benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  However, where good cause is shown, 
an examination may be rescheduled.  38 C.F.R. § 3.655 (1998).  
Further, the Board observes that the Court has held that the 
VA has a duty to fully inform the veteran of the consequences 
of his failure to report for a scheduled examination.  See 
Connolly v. Derwinski, 1 Vet.App. 566 (1991).  The Board 
notes that the notice afforded the veteran, as to the 
scheduled cardiovascular examination, is not of record.  
Additionally, the Board notes that a supplemental statement 
of the case, issued in July 1997, was mailed to the veteran 
at [redacted]No. [redacted].  However, 
a July 1998 report of contact indicated that the veteran 
moved and that his new address was [redacted].  A subsequent supplemental 
statement of the case, originally dated in February 1998, was 
apparently mailed to the veteran at the new address in July 
1998.  The Board observes that it is unclear to which address 
the notice of the December 1997 cardiovascular examination 
was mailed as such notice is not of record.  

Additionally, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that the Board is prohibited from reaching its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  Further, when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet.App. 213 
(1992).  Given the nature of the veteran's contentions, the 
clinical evidence of possible worsening of the veteran's 
service-connected hypertension, and in consideration of the 
Court's holdings in Colvin, Halstead and Connolly, the Board 
concludes that an additional attempt should be made to 
schedule the veteran for a VA cardiovascular examination 
prior to resolving the issue raised by the instant appeal.  

The Board also notes that in his March 1997 VA Form 9, the 
veteran requested a personal hearing at the RO.  He was 
scheduled for a personal hearing at the RO in May 1997.  The 
notice of such hearing was mailed to the veteran at  
[redacted] No.[redacted].  There is a 
notation in the record that the veteran failed to appear for 
the hearing.  As noted above, a July 1998 report of contact 
reported that the veteran's address was changed to  
[redacted].  The 
Board observes that the Court has held in Hyson v. Brown, 5 
Vet.App. 262 (1993), that it is the burden of the veteran to 
keep the VA appraised of his whereabouts.  However, given the 
factual circumstances noted above and the expressed intent of 
the veteran that he be afforded a personal hearing at the RO, 
the Board concludes that the veteran should be contacted for 
the purposes of clarifying his intentions concerning whether 
he still desires a personal hearing.  

The Board observes that treatment records subsequent to March 
1997, except for the September 1997 statement from Dr. 
Istanbouli, have neither been requested nor incorporated into 
the record.  The Board is of the view that an attempt should 
be made to obtain any recent treatment records of possible 
pertinence to the veteran's claim.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran 
through appropriate channels at his most 
recently indicated address that he may 
submit additional evidence and argument 
in support of his claim.  

2.  The RO should contact the veteran 
through his accredited representative and 
inquire whether he still desires a 
personal hearing.  If the veteran answers 
in the affirmative, the RO should 
schedule the veteran for the requested 
personal hearing.  The RO should notify 
the veteran of the date, time and place 
of such hearing by letter mailed to the 
proper address.  

3.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorder, if 
applicable, from March 1997 to the 
present.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities and request that 
all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.  

4.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist(s) in order to determine the 
present nature and severity of his 
service-connected hypertension.  In 
notifying the veteran of the examination, 
he should be specifically informed of the 
consequences of failure to report.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to specifically address the 
criteria indicated under diagnostic code 
7101.  The claims folder must be made 
available to the examiner(s) for review 
prior to the examination.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

6.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.

7.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







